The opinion of the court was delivered by
DAWSON, J.:
In a petition for a rehearing the appellant states that there are still some costs and claims against the estate of Bridget Mackey, undisposed of in the probate court, and that the assets in the hands of the administrator are insufficient to meet them. Appellant asks that our opinion be modified so that provision may be made for taking these into account in the partition suit.
This does not call for any modification of this court’s opinion and judgment since the present question was not presented in the original appeal. Still, if there are not sufficient personal assets to satisfy all legitimate claims in the probate court, it seems that it would best serve the interests of the parties and make for economy if they, too, when adjudicated in the próbate court, should be taken into account in rendering final judgment in the partition suit, and appellant’s motion is therefore allowed and the district court is advised accordingly.